Citation Nr: 0835325	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which denied the benefits sought on appeal.  The 
veteran testified before a RO decision review officer at a 
hearing at the RO in May 2007. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any hearing loss disorder was present in service; that 
any current hearing loss disorder is related to service; and 
that any hearing loss disorder manifested itself to a 
compensable degree within a year following separation from 
active duty.

2.  The preponderance of the evidence is against a finding 
that any tinnitus disorder was present in service, or that 
any current tinnitus disorder is related to service.
 

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in November 2005, March 2006 and June 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Both of the letters in 2006 provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  


VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, VA medical treatment 
records, and reports of examination addressing the presence 
and etiology of the claimed disabilities.  Of record is a lay 
statement pertaining to certain incidents in service 
pertinent to the claims; as well as the transcript of hearing 
testimony given by the veteran at a hearing at the RO.  The 
veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Analysis

The veteran claims entitlement to service connection for 
bilateral hearing loss and for tinnitus.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  
 
The veteran is claiming entitlement to service connection for 
auditory disabilities of bilateral hearing loss and tinnitus.  
He attributes these to injury caused by noise exposure during 
his service.  In part, as reflected in a submitted "hearing 
questionnaire," in a VA examination report, and in 
testimony, he has attributed his claimed hearing loss to 
noise exposure in service while serving in Korea at a quarry 
as a heavy equipment operator.  The veteran's DD Form 214 
verifies that he served in Korea and was a construction 
machine operator.

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  The veteran's initial 
service examination on entry to service was in early November 
1967, just a few days after the transition to use of ISO 
units of measurement.  The report of that examination 
contains audiometric readings, which are assumed to be in ISO 
units since the examination was conducted after the 
transition date.  The Board is aware, however, that the 
measurements proximate to the transition date may be 
inadvertently recorded in ASA units instead of the then new 
standard of ISO units.  

Nevertheless, review of the recorded audiometric readings 
show that both before and after adding the conversion rates 
(for converting from ASA to ISO), either way the audiometric 
readings did not show a hearing loss as defined under 38 
C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.385.  The auditory thresholds in 
all of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
were zero before conversion, and assuming conversion was 
necessary, ranged from 5 to 15 decibels after conversion; 
less than the 20 decibels necessary to even be considered to 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  In short, there is no evidence of a 
hearing loss as defined by VA that preexisted service.

None of the records of treatment during service showed any 
complaints of hearing difficulties including tinnitus.  At 
the time of the veteran's expiration of term of service 
examination in October 1970, the evaluation of the ears and 
drums was normal.  Audiometric readings revealed pure tone 
thresholds (ISO) of 10, 10, 10 and 10 decibels in his right 
ear, and 10, 10, 15, and 15 decibels in his left ear, at 500, 
1,000, 2,000, and 4000 Hertz, respectively; with no readings 
recorded at 3000 Hertz.  This reflects that at the time of 
the veteran's discharge from service, a hearing loss as 
defined under 38 C.F.R. § 3.385 did not exist; nor was there 
a threshold level in excess of 20 decibels so as to indicate 
even some degree of hearing loss.  See 38 C.F.R. § 3.385; 
Hensley v. Brown, 5 Vet. App. 155 (1993).  

There is also no evidence of sensorineural hearing loss 
within the first year after service so as to warrant service 
connection on the basis of the relevant regulatory 
presumption.  See 38 C.F.R. §§ 3.307, 3.309.
 
Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. 
§ 3.303(d), and the Court of Appeals for Veterans Claims' 
holding in Hensley, service connection may still be 
established if it is shown by medical evidence that a current 
hearing loss is related to service.  The veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

So if a hearing loss as defined under 38 C.F.R. § 3.385 is 
shown after service, and that hearing loss is shown by 
medical evidence to be related to service, then VA can grant 
service connection for a hearing loss.  Similarly, if a 
current tinnitus disorder is shown by medical evidence, and 
medical evidence shows such disorder is linked to service, 
then VA can grant service connection for that disability.

Following service, the medical evidence on file consists of 
VA and private medical records dated from February 1972 (VA 
examination) to July 2007; including reports of pertinent VA 
examinations in May and August 2006.  

These records show no indication of any auditory disorder 
prior to the mid-2000s.  A report of a VA audiology 
evaluation in September 2005 included audiometric findings of 
pure tone hearing threshold levels that are shown in graphic 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

Nevertheless, a visual analysis of the graphic findings in 
September 2005 clearly shows that the pure tone thresholds 
for each ear are above 40 decibels at the 4000 Hertz level; 
and clearly would therefore meet the requirements to be 
considered a disability under 38 C.F.R. § 3.385.  A November 
2005 VA note indicates that the audiology evaluation in 
September 2005 revealed mild to moderate sensorineural right 
ear hearing loss from 3000 to 8000 Hz; and moderate to 
moderately severe sensorineural left ear hearing loss from 
3000 to 8000 Hz.  

In a statement dated in February 2006, a fellow serviceman 
who knew the veteran in service stated that he and the 
veteran worked together in service blasting rock, and that 
the veteran experienced noise exposure from operating heavy 
equipment and using explosives, which contributed to hearing 
loss. 

The report of a May 2006 VA examination shows that the 
veteran reported having long-standing hearing loss and 
tinnitus, due to exposure to noise in service involving 
duties in a rock quarry working around a trenching machine 
and blasting.  He said that his tinnitus began during service 
and that his ears started ringing when he worked with a 
demolition team.  The veteran reported that he worked prior 
to service for a chair manufacturer, which was noisy, and 
that he did not use hearing protection.  He reported post-
service occupational noise exposure working as a truck driver 
for the Post Office.  He also reported having noise exposure 
from a lawn mower.  

During the May 2006 examination, audiological evaluation of 
the ears showed that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were 10, 10, 15, 45, 
and 45 dB on the right, and 10, 10, 15, 50, and 60 dB on the 
left.  Speech recognition scores using the Maryland CNC Test 
were 96 percent for the right ear and 96 percent for the left 
ear.  The summary of results included: right ear, moderate 
sensorineural hearing loss at 3000 and 4000 Hz; and left ear, 
moderate to moderately severe sensorineural loss at 300 and 
4000 Hz.

In summary, the examiner concluded with an opinion as to 
whether the claimed disabilities were causally connected to 
service.  Before doing so, the examiner noted a number of 
important things.  First, that on review of the claims file, 
service medical records included audiograms in November 1967 
and in October 1970, which both showed hearing levels to be 
within normal limits bilaterally for frequencies 500-6000 Hz, 
and 500-8000 Hz, respectively.  Second, although the veteran 
reported tinnitus began during service when he sought shelter 
under a metal bucket during blasting, there was no way to 
prove or disprove the presence or absence of tinnitus.  There 
was no report, however, of tinnitus shown in service medical 
records.  Based on the foregoing, the examiner concluded that 
it was "less likely as not" that the veteran's current 
hearing loss and tinnitus are related to the veteran's 
service.  In other words, the examiner opined that it was not 
as likely as not, that the two claimed disabilities were 
causally connected to service. 

In May 2007, the veteran testified before a RO decision 
review officer at a hearing at the RO.  He testified credibly 
as to various sources of noise exposure during service, and 
as to symptomatology since service.   

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and for tinnitus.  In summary, the veteran's 
service medical records do not show that he was treated for 
complaints involving a hearing loss or tinnitus during 
service, or that a diagnosis of hearing loss or tinnitus was 
rendered then.  At the time of his examination just prior to 
discharge from service, audiometric testing did not show a 
hearing loss as defined by 38 C.F.R. § 3.385, or tinnitus.

The earliest treatment for hearing loss and tinnitus was in 
2005, about 35 years after separation from service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The veteran essentially claims that due to service, he has 
hearing loss, which is severe enough to be service-connected, 
and that he has tinnitus.  This assertion, standing alone, 
however, is insufficient to establish service connection.  
Though the veteran is competent to describe associated 
symptoms, he is not competent to make a diagnosis or opinion 
as to etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Charles v. Principi, 16 Vet. App. 
370 (2002) (providing that ringing in the ears is capable of 
lay observation). 

In short, there is no evidence that a current hearing loss 
disability or tinnitus disability is causally connected to 
service.  The preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
for tinnitus.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


